Even if it be assumed, in the light of the decision rendered by the Court of Appeals when it dismissed the appeal from our prior order (6 N Y 2d 185), that the Special Term in the exercise of its discretion is empowered to amend or modify the judgment as distinguished from vacating it, we believe, nevertheless, that the Special Term improvidently exercised its discretion in amending the judgment so as to permit defendant to resume his activity as a stockbroker. The only reason for the amendment was that defendant’s conduct since the entry of the judgment in 1939 had been ethical, exemplary and above reproach. In our opinion, this was an inadequate basis for the amendment. We do not think the Legislature ever intended that a consent judgment rendered under the Martin Act should be vacated or dissolved or modified or amended merely because of the defendant’s subsequent good conduct. The Martin Act is not directed toward the punishment *567of offenders but rather to the protection of the public. Once the defendant has consented to a permanent injunction of certain activities for the protection of the public the People should not be called upon at intervals to justify its continuance (cf. People v. Durkin, 191 Misc. 341; People v. Haynes, 2 Misc 2d 983; Enterprise Window Cleaning Co. v. Slowuta, 299 N. Y. 286). Nolan, P. J., Beldock and Ughetta, JJ,, concur; Kleinfeld, J., not voting;